240 F.2d 589
Joseph M. BRULE, Appellant,v.UNITED STATES of America, Appellee.
No. 15192.
United States Court of Appeals Ninth Circuit.
January 22, 1957.

Joseph M. Brule, in pro. per.
Charles P. Moriarty, U. S. Atty., F. N. Cushman, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before STEPHENS, FEE and BARNES, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court denying appellant motion (under Section 2255, Title 28, U.S.C.) to vacate and set aside an alleged illegal sentence.


2
Appellant attempts to contest the sufficiency of the evidence to arrest, detain or convict him. A motion under Section 2255, and an appeal therefrom, cannot be used to raise such an issue. Appellant here took no direct appeal from his judgment of conviction. That was the remedy the law gave him. Hanley v. United States, 95 U.S.App.D.C. 400, 222 F.2d 566; Finan v. United States, 4 Cir., 177 F.2d 850.


3
Because appellant asserts there was insufficient evidence to convict, he also asserts he was denied equal protection under the law. He was indicted by a Grand Jury, promptly arraigned, notified of the charge against him, of his right to counsel and to bond. He was granted two continuances of his trial. He was tried by jury, and defended by counsel of his choice. He had a right to appeal his conviction, but did not avail himself of that right. He has had full equal protection of the law, and the decision of the District Court denying his motion to vacate and set side an alleged illegal sentence is


4
Affirmed.